NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



KELCEY JEREL WILLIAMS,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D14-3282
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 27, 2015.

Appeal from the Circuit Court for
Hillsborough County; Kimberly K. Fernandez
and Daniel L. Perry, Judges.

Howard L. Dimmig, II, Public Defender, and
Lisa Lott, Assistant Public Defender, Bartow,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


CASANUEVA, Judge.

             Based upon our independent review pursuant to Anders v. California, 386

U.S. 738 (1967), we affirm Kelcey Jerel Williams' judgment, sentence, and revocation of

probation without further comment. However, we remand with directions to correct a

scrivener's error that appears in both the judgment and the order of revocation of

probation.
              Mr. Williams was charged with burglary of an occupied conveyance and

petit theft. He pleaded guilty to a lesser charge of attempted burglary of an occupied

conveyance, the petit theft charge was nolle prossed, and Mr. Williams was sentenced

to twenty-four months' probation on January 8, 2014.

              On June 19, 2014, Mr. Williams admitted to violating his probation. The

trial court revoked Mr. Williams' probation and sentenced him to eighteen months in

prison. The judgment and order of revocation of probation, however, list the charge as

burglary of an occupied conveyance, a second-degree felony, see § 810.02(3)(d), Fla.

Stat. (2013), not attempted burglary of an occupied conveyance, a third-degree felony,

see §§ 810.02(3)(d), 777.04(4)(d), Fla. Stat. (2013).1 Accordingly, we affirm but remand

for correction of the judgment and order of revocation of probation to reflect the correct

crime–attempted burglary of an occupied conveyance, a third-degree felony.

              Affirmed and remanded with directions.




ALTENBERND and KHOUZAM, JJ., Concur.




              1
               The sentencing scoresheet properly lists the offense as attempted
burglary of an occupied conveyance, a third-degree felony.


                                           -2-